Covello, J.,
with whom Shea, J., joins, dissenting. On the basis of this record, I submit that it was plain error for the trial court to order the $49,500 fine paid by the contemnor to his brother. As the majority impliedly concedes,1 there was simply no evidence of *41actual damage that could serve as the basis for such an award to be paid to the moving party.
“A criminal contempt is ‘conduct that is directed against the dignity and authority of the Court.’ . . . In contrast, civil contempt is conduct directed against the rights of the opposing party .... Sanctions for civil contempt may be either a fine or imprisonment; the fine may be [1] remedial or [2] it may be the means of coercing compliance with the court’s order and compensating the complainant for losses sustained. . . .” McTigue v. New London Education Assn., 164 Conn. 348, 352-53, 321 A.2d 462 (1973). “In civil contempt the fine must be conditional and coercive, and may not be absolute.” Board of Education v. Shelton Education Assn., 173 Conn. 81, 85, 376 A.2d 1080 (1977).
The injunctive order of December 14,1987, directed the contemnor to “make no other use of the realty.” To coerce compliance, the trial court further ruled, “upon penalty of $500.00 per day.” At the contempt proceedings of February 26, 1990, the parties stipulated that “Mr. Dunham gave lessons from the airport in violation of the injunction [on] 165 days . . . .’’The trial court then stated: “It is clear to this Court as I found previously, the plaintiff has violated the Court’s injunction .... The penalty made the Court impose at that time a $500 per day court violation for 165 days, which would make a total fine of $82,500. The Court will grant some clemency to the plaintiff, however, and remit $200 per day or $33,000 making a fine of $49,500 to which would be added attorney fees of $10,000 and costs in the amount of $485.70.” Such a calculation could never serve as the basis for an award of compensation to be paid to the complaining party.
*42“Where compensation is intended, a fine is imposed, payable to the complainant. Such fine must of course be based upon evidence of complainant’s actual loss . . . ." DeMartino v. Monroe Little League, Inc., 192 Conn. 271, 278-79, 471 A.2d 638 (1984). “[S]uch a ‘compensatory fine’ must necessarily be limited to the actual damages suffered by the injured party as a result of the violation of the injunction”; G. & C. Merriam Co. v. Webster Dictionary Co., 639 F.2d 29, 34 (1st Cir. 1980); and the “claim of actual damages must be established by competent evidence and the amount must not be arrived at by mere speculation or conjecture.” Babee-Tenda Corporation v. Scharco Mfg. Co., 156 F. Sup. 582, 588 (S.D.N.Y. 1957); see also Broadview Chemical Corporation v. Loctite Corporation, 311 F. Sup. 447, 449 (D. Conn. 1970). Because there was no evidence of the injured party’s actual damages, I would reverse that portion of the judgment ordering the fine paid to the complainant and remand the case for the purpose of determining the actual damages he sustained.

 The majority states: “Carl’s efforts to quantify the damages attributable to Roger’s willful and continued misconduct were, as the trial court recognized, impaired by the inadequacy of Roger’s records and the lacunae in Roger’s recollection of the extent of his trespasses. It is not unreasonable to assume, however, that if Roger had challenged the calculation of his fine at the time of its assessment, Carl would have persisted in fur*41ther questioning to establish his damages more precisely. Given the extent of Roger’s contumacious conduct . . . the trial court’s fixing of a fine approximating damages was not plain error.”